Order unanimously affirmed, with twenty dollars costs and dis*863bursements, on the ground that the complaint does not allege unequivocally that the defendant company has ceased to do business as required by section 977-b of the Civil Practice Act. Allegations that defendant has ceased to do business in Belgium and is not doing business in New York do not preclude the possibility that it is doing business elsewhere. Plaintiffs may serve an amended complaint within ten days after service of order on payment of said costs. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.